Case 19-70152-JHH11   Doc 63     Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                               Document      Page 1 of 30
Case 19-70152-JHH11   Doc 63     Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                               Document      Page 2 of 30
Case 19-70152-JHH11   Doc 63     Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                               Document      Page 3 of 30
Case 19-70152-JHH11   Doc 63     Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                               Document      Page 4 of 30
Case 19-70152-JHH11   Doc 63     Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                               Document      Page 5 of 30
Case 19-70152-JHH11   Doc 63     Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                               Document      Page 6 of 30
Case 19-70152-JHH11   Doc 63     Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                               Document      Page 7 of 30
Case 19-70152-JHH11   Doc 63     Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                               Document      Page 8 of 30
Case 19-70152-JHH11   Doc 63     Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                               Document      Page 9 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 10 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 11 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 12 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 13 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 14 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 15 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 16 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 17 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 18 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 19 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 20 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 21 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 22 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 23 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 24 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 25 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 26 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 27 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 28 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 29 of 30
Case 19-70152-JHH11   Doc 63 Filed 02/15/19 Entered 02/15/19 12:56:21   Desc Main
                            Document    Page 30 of 30
